81 F.3d 169
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.NIKE, INC., an Oregon corporation, Plaintiff-Appellant,v.COMERCIAL IBERICA DE EXCLUSIVAS DEPORTIVAS, S.A., a Spanishcorporation;  S.A. De Distribuciones Internacionales, aSpanish corporation;  Carlos Rosal Bertrand;  Lorenzo RosalBertrand;  Mario Loscos;  F. Bertrand, Defendants-Appellees.
No. 94-36064.
United States Court of Appeals, Ninth Circuit.
March 25, 1996.

Before:  REINHARDT, KOZINSKI and FERNANDEZ, Circuit Judges.

ORDER

1
The judgment of the district court granting costs to defendants is AFFIRMED.